 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA NOV 12 2019

Clerk, U.S. District and

MICHAEL ALONZA RUFUS, ) , Bankruptcy Courts
)
Plaintiff, )
)

Vv ) Civil Action No. 19-2715 (UNA)

)
UNITED STATES OF AMERICA, )
)
Defendant. )

MEMORANDUM OPINION

On September 9, 2019, plaintiff Michael Alonza Rufus filed a civil complaint [ECF No.
1] and application to proceed in forma pauperis [ECF No. 2]. Notwithstanding plaintiff s
assertion that he is not a prisoner, see Compl. at 1, it appears that plaintiff currently is
incarcerated at a Georgia state prison, see id.

Generally, a litigant is required to pay a filing fee in full. See 28 U.S.C. §§ 1914(a),
1915(b)(1). Pursuant to the Prison Litigation Reform Act (““PLRA”), in forma pauperis status
does not relieve a prisoner plaintiff of his obligation to pay the filing fee in full. Asemani v. U.S.
Citizenship & Immigration Servs., 797 F.3d 1069, 1072 (D.C. Cir. 2015). Rather than “pay the
full filing fee at the time he brings suit . . . he can pay the filing fee in installments over time.”
Id. (citations omitted).

Before the Court would consider the plaintiff's complaint and application to proceed in
forma pauperis, the Court issued an order [ECF No. 4] on September 19, 2019, directing the
plaintiff to submit a certified copy of his trust fund account statement (or institutional
equivalent), including the supporting ledger sheets, for the six-month period immediately

preceding the filing of this complaint, obtained from the appropriate official of each prison at
 

which the plaintiff is or was confined, within 60 days. 28 U.S.C. § 1915(a)(2). The order
advised the plaintiff that his failure to comply would result in dismissal of this action.

To date the plaintiff has not submitted the required financial information. The Court,
therefore, will deny the plaintiff's application to proceed in forma pauperis, deny his two
pending motions, and dismiss the complaint and this civil action without prejudice. An Order is

issued separately.

_— Ji
DATE: November © ,2019 Jeg.

TANYAS. CHUTKAN
United States District Judge
